Citation Nr: 0115944	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  00-23 778	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than July 20, 1999, 
for the assignment of a 100 percent schedular rating for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osborne, Counsel



INTRODUCTION

The veteran had active military service from November 1943 to 
September 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 1999 
rating decision by the RO, which denied an effective date 
earlier than July 20, 1999, for the assignment of a 100 
percent schedular rating for PTSD.  The veteran perfected a 
timely appeal of this determination.


FINDINGS OF FACT

1.  In February 1988, the Board entered a decision that 
granted the veteran entitlement to an increased rating to 50 
percent for PTSD.  

2.  The RO granted a temporary total rating for PTSD due to 
psychiatric hospitalization, effective from September 2, 1987 
to October 31, 1987.  Thereafter, the disability was assigned 
a 50 percent rating, effective from November 1, 1987.  The 50 
percent rating was assigned in accordance with the February 
1988 Board decision.

3.  On July 20, 1999, the RO received the veteran's claim for 
an increased rating for PTSD.

4.  By a rating decision, dated in November 1999, the RO 
increased the schedular rating for the veteran's PTSD from 50 
percent to 100 percent, effective from July 20, 1999 (with 
payment pursuant to the award made effective August 1, 1999). 

5.  It is not factually ascertainable that the veteran's PTSD 
increased in severity, from 50 to 100 percent, on a date 
within the year prior to the July 20, 1999 (which is the date 
of receipt of the claim for increase).



CONCLUSION OF LAW

The criteria for an effective date earlier than July 20, 
1999, for the assignment of a 100 percent schedular rating 
for PTSD, have not been met.  38 U.S.C.A. §§ 5110, 5111, 
7104, 7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.31, 3.400 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active military service from November 1943 to 
September 1945. His service medical records show that he was 
a prisoner of war (POW) in Germany.  The service medical 
records are negative for a diagnosis of a psychiatric 
disorder.  He was given neuropsychiatric clearance in May 
1945.

In September 1945, the veteran filed a claim of service 
connection for multiple disorders.  However, he did not file 
a claim for a psychiatric disorder.  In September 1945, the 
RO granted the veteran a 100 percent rating due to bilateral 
trench foot and for malnutrition with loss of weight and 
dysentery.  In November 1946, the RO reduced the veteran's 
combined rating from 100 percent to 10 percent.  At that 
time, the veteran was assigned a 10 percent rating for trench 
foot and was assigned a noncompensable rating for dysentery 
and malnutrition.  The veteran was notified in November 1946 
of the reduction in his combined rating from 100 percent to 
10 percent.

In March 1982, the veteran filed a claim of service 
connection for a nervous condition.  A May 1982 VA 
examination report concluded that the veteran had no definite 
psychiatric disorder.

The RO, in a July 1982 decision, denied service connection 
for a nervous condition.  In August 1982, the veteran was 
notified of the adverse determination.  However, he did not 
appeal the decision.

In August 1984, the RO received a statement from the veteran 
outlining his POW experiences.  A hospital summary covering 
the period of April to May 1985 reveals diagnoses of major 
depressive episode and severe chronic PTSD.  A May 1985 POW 
examination report reveals a diagnosis of chronic PTSD.

In June 1985, the RO granted service connection for PTSD.  
The RO assigned a 10 percent rating for PTSD effective from 
August 1984.  Effective from April 1985, he was assigned a 
temporary total rating based on hospitalization and effective 
from June 1985, he was assigned a 30 percent rating.

The veteran continued to be diagnosed as having severe PTSD 
and major depression on May 1986 VA examination.  It was 
determined that the veteran's industrial and social 
adaptability was poor.  In July 1986, the RO continued the 
veteran's 30 percent rating for PTSD.  The veteran appealed 
the adverse determination.  In February 1988, the Board 
granted an increased rating to 50 percent for the service-
connected PTSD.

The veteran was hospitalized due to his psychiatric disorder 
from July to August 1987 and from September to October 1987.

In May 1988, the RO effectuated the Board's grant of a 50 
percent rating for PTSD with depression.  The 50 percent 
rating was effective from June 1985.  The RO also assigned a 
temporary total rating based on hospitalization, effective 
from September 1987 and effective from November 1987, he was 
assigned a 50 percent rating.  The veteran received notice of 
the RO's May 1988 decision in June 1988.

Medical reports from June to August 1988 show the veteran 
continued to be treated for and diagnosed as having PTSD.

When seen at the psychiatric clinic in October 1997, the 
veteran was reportedly compliant by his report with taking 
his medication.  He indicated that he had no problems with 
his medication.  He minimized any distress from his ongoing 
psychiatric symptoms.  The examiner assessed a global 
assessment of functioning (GAF) score of 55.  A February 1998 
VA psychiatric outpatient treatment report notes that the 
veteran reported that he was "o.k."  He denied overt 
symptoms.  He felt he tolerated his current psychotropics 
very well.  He stated that he was complaint with taking his 
medication.  PTSD and major depression with psychotic 
features (in remission, on maintenance treatment) were 
diagnosed.  The veteran was assigned a GAF score of 55.  In 
June 1998, the veteran reported for psychiatric treatment.  
The examiner reported that the veteran was in good spirits.  
There was nothing remarkable about his dress or demeanor.  He 
seemed to lead a simple life which he found satisfying.  He 
was fully alert and oriented.  PTSD with history of major 
depression with psychosis (improved) was diagnosed.  He was 
assigned a GAF score of 58.

During an October 1998 VA outpatient visit, the veteran 
reported that he was feeling worse.  He stated that his wife 
was ill.  He reported he had no problems with his psychiatric 
medication.  The examiner diagnosed major depression with 
psychosis.  His GAF score was 55.

On July 20, 1999, the veteran submitted a claim for an 
increased rating for PTSD.  He stated that his condition had 
worsened over the past several years.  He reported that his 
PTSD symptoms were severe.  He related that his sleep was 
disturbed and that he was more irritable, withdrawn, and 
depressed.  He stated that he was prescribed medication for 
his PTSD symptoms.

In connection with his claim for an increased rating for 
PTSD, the veteran underwent VA psychiatric examination in 
September 1999.  On examination, he complained of having 
difficulty sleeping.  He sated he had nightmares of his war 
experiences.  He also complained of having problems with 
anxiety, depression, and anger.  Socially, he was described 
as a recluse.  It was reported that he lived with his wife, 
but that they had little contact with each other. It was also 
reported that he had limited contact with his son.  Clinical 
observations revealed that the veteran was alert, and 
oriented to time, place and person.  He was cooperative with 
the interview in a certain sense, but had some difficulties 
in supplying such information as the date of his marriage, 
the length of his marriage and the ages of his children.  He 
showed only very slight dementia overall, and was well able 
to outline his situation in detail, though certainly it was 
difficult for him to get beyond his virulent protest over his 
benefits having been cut and his extreme anger.  

The examiner reported that on a number of occasions, the 
veteran slashed out at his friend and at the examiner with 
his cane.  He protested his treatment by the VA and 
demonstrated his anger to everybody.  He made no eye contact 
with the examiner, but did shake his hand on the way out of 
the office.  His mood appeared to be one of severe depression 
with affect flat, unresponsive, and clearly restricted in 
range.  His insight and judgment appeared to be appreciably 
interfered with by his depression and what appeared to be 
mild dementia.  His memory and intellect appeared to be of 
average capacity, but clearly showed some early signs of 
decline and slippage along the lines.  The diagnostic 
impressions were chronic very severe PTSD, chronic very 
severe major depressive disorder, secondary to and a by-
product of PTSD, and mild dementia probably of the 
Alzheimer's type.  Several physical problems were noted on 
Axis III.  The examiner stated that the veteran's major 
stressors were his medical problems, but even more so his 
psychiatric symptoms, in the manner in which he was 
depressed, anxious, angry, and irritable to the point of 
explosive behavior.  Social isolation and withdrawal and 
unemployability were also listed as stressors.  His global 
assessment of functioning (GAF) score was 35 to 40 and was 
reflective of his PTSD and secondary depression.

The examiner stated that the veteran had shown a consistent 
decline in his mental health over the last 10 years and 
currently was exhibiting symptoms which were dominating every 
moment of his waking hours, and clearly interfering with his 
ability to function in almost every area.  The examiner 
stated that the veteran continued to exhibit significant and 
severe symptoms of PTSD and secondary depression that have 
negatively impacted his social and vocational adjustment.  
The examiner reported that the veteran's symptoms had 
worsened since the last examination despite active treatment 
and psychotropic medications.  The examiner related that the 
veteran was not employable and had not been for many years.  
He stated that it was highly unlikely that the veteran would 
be employable in the future, or that there would be an 
improvement in his condition.  He stated that the veteran's 
condition was extremely guarded.

The RO, in November 1999, granted a 100 percent rating for 
PTSD, effective July 20, 1999 (the date of the claim for an 
increased rating).  Increased payment pursuant to the award 
was made effective from August 1, 1999.

In December 1999, the veteran's congressman submitted a 
statement by the veteran which expressed disagreement with 
the effective date of the award of a 100 percent rating for 
PTSD.  In his statement, the veteran noted that when he was 
granted a POW discharged from service, he was assigned a 100 
percent disability rating.  He stated that his 100 percent 
rating should date back to May 1945. 

The veteran's congressman, in August 2000, submitted a letter 
from the veteran which was dated in August 2000.  In this 
letter, the veteran stated that he was trying to get a 100 
percent rating back to 1945.  He noted that in 1945, he was 
awarded a 100 percent rating.

The RO received the veteran's substantive appeal in November 
2000.  The veteran argued that the 100 percent rating for 
PTSD should go back further than what had been assigned.  He 
stated that he should received a 100 percent rating from the 
time of his discharge as a POW.

The veteran's representative, in a statement dated in 
December 2000, indicated that the veteran maintained that 
symptoms associated with his service-connected PTSD were a 
direct result of his experience as a POW, and therefore an 
effective date of 1945 should be awarded for the 100 percent 
rating for PTSD.



II.  Analysis

Initially, the Board finds that all required notice and 
development action specified by the Veterans Claims 
Assistance Act of 2000, Pub.L. No. 106-475, 114 Stat. 2096 
(2000), have been complied with during the pendency of this 
appeal.  In this regard, by virtue of the rating decision and 
statement of the case, the veteran and his representative 
were given notice of the information necessary to 
substantiate his claim for an earlier effective date.  Thus, 
under the circumstances of this case, the VA has satisfied 
its duties to notify and assist the veteran in this case.  
Veterans Claims Assistance Act of 2000, Pub.L. No. 106-475, 
114 Stat. 2096 (2000), including new 38 U.S.C.A. § 5103A.  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 
3.400(o); Hazan v. Gober, 10 Vet.App. 511 (1997); Harper v. 
Brown, 10 Vet.App. 125 (1997); VAOPGCPREC 12-98.

In June 1985, the RO granted service connection for PTSD and 
assigned a 10 percent rating effective from August 1984.  
Effective from April 1985 he was assigned a temporary total 
rating for PTSD, and effective from June 1985, he was 
assigned a 30 percent rating.  In February 1988, the Board 
granted a 50 percent rating for PTSD.  In May 1988, the RO 
effectuated the Board's grant of a 50 percent rating and made 
it effective in June 1985.  The aforementioned RO decisions 
and the 1988 Board decision are final.  38 U.S.C.A. §§ 7104, 
7105 (West 1991).  As a result, the effective date for an 
increased rating must be based on a new claim.  That new 
claim was not received by the RO until July 20, 1999.

In order for the veteran to receive an effective date earlier 
than July 20, 1999 for a 100 percent rating for PTSD, the 
evidence must demonstrate that the condition increased from a 
50 percent rating to a 100 percent level on an ascertainable 
date within the year preceding the July 1999 claim for 
increase. 

The only evidence within the year preceding the veteran's 
claim consists of an October 1998 outpatient treatment 
report.  This reports shows that the veteran reported feeling 
worse.  He related that his wife was ill.  He stated he had 
no problems with his psychiatric medication.  The examiner 
diagnosed major depression with psychosis.  He was assigned a 
GAF score of 55, indicating moderate impairment.  The October 
1998 outpatient treatment reports does not show that the 
veteran had total occupational and social impairment due to 
PTSD.  The October 1998 report failed to show evidence of 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); or 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.132, Code 9411.  

It is interesting to note that the psychiatric medical 
reports within one year of the October 1998 medical report 
also fails to show that the veteran met the criteria for an 
increased 100 percent rating.  For the most part, these 
reports show that the veteran was doing well on medication.  
He was assigned GAF scores between 55 and 58, indicating 
moderate impairment from PTSD.

Given the foregoing, the Board concludes that the October 
1998 treatment report and other evidence on file fail to 
demonstrate that PTSD increased to the 100 percent level on 
any date within the year preceding the July 1999 claim for 
increase. 

The Board notes that the veteran argues that he should be 
assigned a 100 percent rating effective from 1945.  The 
veteran states that he was a POW and that he was assigned a 
100 percent rating following his discharge from service.  The 
Board notes that in September 1945, the RO assigned the 
veteran a combined 100 percent rating due to bilateral trench 
foot and for malnutrition with loss of weight and dysentery.  
At the time of the September 1945 decision, the veteran had 
not filed a claim of service connection for a psychiatric 
disorder (PTSD).  The earliest claim of service connection 
for a psychiatric disorder was in March 1982, and such claim 
was denied by the RO in July 1982.  The veteran did not 
appeal the adverse determination and thus the decision became 
final.  38 U.S.C.A. § 7105.  In August 1984, the veteran 
submitted another claim of service connection for PTSD.  Such 
claim was granted by the RO in June 1985.  Since the veteran 
failed to file a claim of service connection for PTSD in 1945 
or within one year following his discharge from service, 
there can be no possible basis for the assignment of a 100 
percent rating for PTSD from 1945.  Moreover, the February 
1988 Board decision assigning a 50 percent rating for PTSD is 
final.  38 U.S.C.A. §§ 7104, 7105.  Thus, as discussed above, 
the effective date for an increased rating must be based on a 
new claim for increase.  In the instant case, that new claim 
was not received by the RO until July 20, 1999. 

The Board notes that in November 1946, the RO reduced the 
veteran's combined rating from 100 percent to 10 percent.  
The RO assigned a 10 percent for trench foot and a 
noncompensable rating for dysentery.  The veteran's current 
appeal is perfected only to the assignment of an earlier 
effective date for an increased 100 percent rating for PTSD.  
It appears that the veteran maybe claiming clear and 
unmistakable error (CUE) with the rating decision in November 
1946 which reduced his rating from 100 percent to 10 percent 
based on bilateral trench foot and dysentery.  A claim for 
CUE has not be developed for appellate review.  If the 
veteran wishes to claim CUE with any prior RO decision, 
including the November 1946 decision which reduced his rating 
from 100 percent to 10 percent, he should file a claim 
directly with the RO.  38 U.S.C.A. § 5109A (West 1991 & Supp. 
2000); 38 C.F.R. § 3.105(a) (2000).

Given the circumstances in the instant case, the award of the 
100 percent schedular rating for PTSD may be effective no 
earlier than the July 1999 claim.  The preponderance of the 
evidence is against the claim for an effective date prior to 
July 20, 1999.  Thus, the benefit-of-the doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

ORDER

Entitlement to an effective date earlier than July 20, 1999, 
for the assignment of a 100 percent schedular rating for PTSD 
is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

